PER CURIAM.
We reverse the trial court’s March 2, 2009 order striking appellant’s pro se amended motion for postconviction relief. Appellant was expressly given leave of court to file this amended motion to correct pleading deficiencies. See Burke v. State, 732 So.2d 1194 (Fla. 4th DCA 1999). On remand, the trial court shall consider the merits of appellant’s grounds (1) and (7) which were raised in the amended motion. We affirm the denial of all of appellant’s other claims.

Affirmed, in part and reversed in part.

GROSS, C.J., MAY and DAMOORGIAN, JJ., concur.